Fine, J.
(dissenting). Twice the defendant has been convicted by a jury
on this charge of operating a motor vehicle while under the influence of intoxicating liquor. The majority of the panel would reverse the conviction because, in their judgment, the erroneous definition of the offense created a substantial risk of a miscarriage of justice. The error was the omission of language indicating that the jury could find the defendant guilty only if her consumption of alcohol affected her ability to drive safely. Shortly before the defendant was arrested, the vehicle she was operating ran into a wall. The damaged vehicle was inoperable. In these circumstances, the jury could easily infer that the defendant’s ability to drive was affected by the alcohol she admitted to having consumed. I do not agree that the error created a substantial risk of a miscarriage of justice.